IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


MICHAEL S. KLINGENSMITH,                        : No. 97 WM 2015
                                                :
                     Petitioner                 :
                                                :
              v.                                :
                                                :
HONORABLE DEBRA A. PEZZE, JUDGE                 :
WESTMORELAND COUNTY,                            :
PENNSYLVANIA,                                   :
                                                :
                     Respondent                 :


                                          ORDER


PER CURIAM

       AND NOW, this 7th day of March, 2016, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is GRANTED to the

extent it seeks relief relative to the overdue transmittal of the record.

       The Superior Court has issued three orders directing the Court of Common Pleas

of Westmoreland County to transmit the record relative to Petitioner’s pending appeal.

See Commonwealth v. Klingensmith, 1120 WDA 2013 (orders dated 4/28/2014;

11/05/2014; and 03/09/2015). The common pleas court has not complied. As such, the

Court of Common Pleas of Westmoreland County is DIRECTED to transmit the record

to the Superior Court within 15 days and provide notice to this Court of that transmittal.

       Jurisdiction is RETAINED pending receipt of the notice that transmittal has

occurred.

       The Prothonotary is DIRECTED to strike the name of the jurist from the caption

and to serve this order on both the President Judge of the Superior Court and the

President Judge of the Court of Common Pleas of Westmoreland County.

       Justice Eakin did not participate in the consideration or decision of this matter.